DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.  The Information Disclosure Statement (IDS) submitted on 01/24/2022 and 12/18/2020 have been considered by the examiner and made of record in the application file. 

Examiner's Amendment
3.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Claims 1, 2, 10, 11 and 18 have been amended below in order to correct antecedent basis of certain limitations and typographical error in the claims.
              - Claim 1, the numbers in parentheses throughout the claim are removed in order to  conform the claim language.  
              - Claim 2, “a signal at the drive enable input”15 on lines 4-5 is amended to “the signal at the drive enable input”15 in order to correct antecedent basis for this limitation in the claim (referred to “a signal at the drive enable input” on line 9 of parent claim 1).
              - Claim 10, - “the signal on the strobe line”15 on lines 1-2 is amended to “the received strobe signal on the strobe line”15 in order to correct antecedent basis for this limitation in the claim (referred to “the received strobe signal on the strobe line”15  on line 5 of  parent claim 9).
              - Claim 11, - “the signal on the strobe line”15 on lines 1-2 is amended to “the received strobe signal on the strobe line”15 in order to correct antecedent basis for this limitation in the claim (referred to “the received strobe signal on the strobe line”15  on line 5 of  parent claim 9).
           - Claim 18, - “the signal on the strobe line”15 on lines 1-2 is amended to “the received strobe signal on the strobe line”15 in order to correct antecedent basis for this limitation in the claim (referred to “the received strobe signal on the strobe line”15  on lines 9-10 of  parent claim 16).

        The application has been amended as follows:
              In the claims: 
                  Claim 1 (Currently Amended): An apparatus  for synchronization of data received from a semiconductor device  with a strobe signal, the apparatus comprising: 
                     a first connection point  configured to connect to a strobe signal pin  of the semiconductor device; 
                     a second connection point  configured to connect to a data pin  of the semiconductor device; 
                    a driver circuit  having an output  coupled to the first connection point and a drive enable input , wherein the driver circuit is configured to drive the output during a drive enable period based on a state of a signal  at the drive enable input; 
                    a receiver circuit having a data input  and a strobe input , wherein the data input is coupled to the second connection point and the receiver circuit is configured to receive data  at the data input  based on a state of a signal at the strobe input; and
                   a gating circuit , having an input  coupled to the first connection point and an output  coupled to the strobe input of the receiver circuit and a control input  coupled to the drive enable input, wherein the gating circuit is configured to selectively pass a signal from its input to its output based on a state of a signal at its control input.
               Claim 2 (Currently Amended): The apparatus of claim 1, wherein the drive enable input is coupled to the control input through a delay circuit comprising a first delay component and a second delay component, 
             wherein the first delay component is configured to delay a rising edge of [[the signal at the drive enable input by a first amount and the second delay component is configured to delay a falling edge of the signal at the drive enable input by a second amount.
               Claim 10 (Currently Amended): The method of claim 9, wherein generating the gated strobe signal from the received strobe signal on the strobe line comprises alternatively passing the received strobe signal as the gated strobe signal or setting the gated strobe signal to a logic low value based on the drive enable signal.
               Claim 11 (Currently Amended): The method of claim 9, wherein generating the gated strobe signal from the received strobe signal on the strobe line comprises passing the received strobe signal as the gated strobe signal or blocking the received strobe signal during a gating duration, wherein the drive enable period is defined by a first edge and a second edge in the drive enable signal, and wherein: 
                    generating the gated strobe signal further comprises: 
                           commencing the gating duration at a delayed first edge based on a timing of the first edge in the drive enable signal; and 
                           terminating the gating duration at a delayed second edge based on a timing of the second edge in the drive enable signal.
                Claim 18 (Currently Amended): The method of claim 16, wherein generating the gated strobe signal from the received strobe signal on the strobe line comprises passing the received strobe signal as the gated strobe signal or blocking the received strobe signal during a gating duration, wherein the drive enable period is defined by a first edge and a second edge in the drive enable signal, and wherein:
                    generating the gated strobe signal further comprises: 
                            commencing the gating duration at a delayed first edge based on a timing of the first edge in the drive enable signal; and 
                          terminating the gating duration at a delayed second edge based on a timing of the second edge in the drive enable signal.

Allowable Subject Matter
4.   Claims 1-20 are allowed.
5.  The following is a statement of reason for indication of allowable subject matter:
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a driver circuit having an output coupled to the first connection point and a drive enable input, wherein the driver circuit is configured to drive the output during a drive enable period based on a state of a signal at the drive enable input; a receiver circuit having a data input and a strobe input, wherein the data input is coupled to the second connection point and the receiver circuit is configured to receive data at the data input based on a state of a signal at the strobe input; and a gating circuit, having an input coupled to the first connection point and an output coupled to the strobe input of the receiver circuit and a control input coupled to the drive enable input, wherein the gating circuit is configured to selectively pass a signal from its input to its output based on a state of a signal at its control input”, and a combination of other limitations thereof as recited in the claim. Claims 2-8 depend on claim 1.       
           Regarding independent claim 9, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “enabling a driver to drive a strobe line of the semiconductor device during a drive enable period of a drive enable signal; receiving a strobe signal from the semiconductor device on the strobe line; generating a gated strobe signal from the received strobe signal on the strobe line based on the drive enable signal; and strobing a receiver to record a received data signal on a data line of the semiconductor device based on the gated strobe signal”, and a combination of other limitations thereof as recited in the claim. Claims 10-15 depend on claim 9.       
          Regarding independent claim 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “enabling the driver circuit to drive the strobe line during a drive enable period of a drive enable signal; receiving, at the input of the gating circuit, a strobe signal from the semiconductor device; generating, with the gating circuit, a gated strobe signal based on the received strobe signal and the drive enable signal; and strobing the receiver circuit to record a data signal on a data line of the semiconductor device based on the gated strobe signal”, and a combination of other limitations thereof as recited in the claim. Claims 17-20 depend on claim 16.     
6.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/TRI M HOANG/ 
Primary Examiner, Art Unit 2827